        


Neenah, Inc.
20__ Performance Share Unit Award Agreement
THIS AGREEMENT (the “Agreement”), effective ______, 20__, sets forth the terms
and conditions of the grant of Performance Share Units (“Performance Shares”) by
Neenah, Inc. (the “Company”) to the Participant pursuant to the provisions of
the Neenah, Inc. 2018 Omnibus Stock and Incentive Compensation Plan (the
“Plan”). The Participant’s number of target Performance Shares for 20__ (the
“Target Performance Shares”) has been provided to the Participant in the
Participant’s Morgan Stanley StockPlan Connect account.
Summary
The Award under this Agreement consists of two components, Component I and
Component II.
The Component I portion of the Award has a one-year Performance Period and is
subject to a two-year vesting period after the end of the Performance Period.
The performance metrics are Return on Invested Capital (“ROIC”), Corporate
Revenue Growth, and Adjusted Earnings per Share Growth.
The Component II portion of the Award has a three-year Performance Period and is
vested at the end of the Performance Period. The performance metric is Relative
TSR.
These components are described below under the headings “Component I” and
“Component II,” respectively, and the features common to both components are
described after that under the heading “Provisions Applicable to all Performance
Shares.” This summary is subject to the terms of the Agreement below.
Agreement
The Company and the Participant agree as follows:
Component I: ROIC, Corporate Revenue Growth and Adjusted Earnings per Share
Growth Component of Award
1.
Performance Period: The Performance Period for Component I commences on
January 1, 20__ and ends on December 31, 20__.

2.
Performance Metrics:

(a)
“Return on Invested Capital” (“ROIC”) is defined as the difference expressed in
basis points (with 100 equal to 1 percentage point) between ROIC for the Company
for the Performance Period and ROIC for the Company for the prior calendar
year.  “ROIC” is defined as After-tax Adjusted EBIT from continuing operations
divided by Average Net Invested Capital.  “Adjusted EBIT” is earnings before
interest and taxes, excluding the effects of gains/losses on sale of assets,
goodwill impairment, facility/asset closure, integration or restructuring costs,
and other material non-recurring items. Tax rates are based on the statutory
effective tax rates of each business entity adjusted for permanent differences
impacting these rates. “Average Net Invested Capital” is the straight average
for the twelve months of total assets less cash and short-term non-interest
bearing liabilities, all expressed in constant currency.

(b)
“Corporate Revenue Growth” is defined as the percentage change in the Company’s
Net Sales for the Performance Period, excluding translation impacts from changes
in foreign exchange rates, as compared with the prior calendar year.

(c)
“Net Sales” means net sales for Technical Products and Fine Paper and excludes
revenues from non-strategic products reported as part of the Other segment.

(d)
“Adjusted Earnings per Share Growth” is defined as the percentage change in the
Company’s Adjusted Earnings per Share for the Performance Period, as compared
with the prior calendar year. “Adjusted Earnings per Share” is defined as the
Company’s earnings per fully diluted common share from continuing operations,
excluding the effects of gains/losses on sale of assets, goodwill impairment,
facility/asset closure, integration or restructuring costs, and other material
non-recurring items.

3.
Percentage Weighting for each Performance Metric: The following percentage
weighting for each performance metric will apply for purposes of determining the
number of Performance Shares earned under Component I:

Performance Metric
Weighting
ROIC
__%
Corporate Revenue Growth
__%
Adjusted Earnings per Share Growth
__%



4.
Percentage Attained based on each Performance Metric: The payout percentage
attained based on each performance metric, which will be used for determining
the number of Performance Shares earned under Component I, is as follows:

 
Performance Metric Weighting
Threshold
Target
Maximum
Payout Percentage Attained
 
___%
___%
___%
ROIC
__%
___ bps
___ bps
___ bps
Corporate Revenue Growth
__%
__%
__%
__%
Adjusted Earnings per Share Growth
__%
__%
__%
__%



Straight line extrapolation of the payout percentage attained will be calculated
for results between Threshold and Target, and between Target and Maximum. Below
Threshold, the payout percentage attained is 0%. For Maximum or above, the
payout percentage attained is ___%. Notwithstanding the foregoing, the
Compensation Committee retains discretion to adjust an award (increase or
reduce) under this Agreement based on its assessment of the Company’s
performance with respect to strategic initiatives.
5.
Number of Performance Shares Earned: The number of Performance Shares earned
under Component I is determined as follows:

(a)
Step 1: multiply the percentage weighting for each performance metric by the
payout percentage attained based on such performance metric to arrive at the
percentage of Target Performance Shares earned based on such performance metric;

(b)
Step 2: add the sum of the percentages of Target Performance Shares earned based
on each performance metric;

(c)
Step 3: multiply the sum of the percentages of Target Performance Shares earned
based on each performance metric by the total number of Target Performance
Shares and

(d)
Step 4: increase or reduce the award calculated in Step 3 by the percentage that
the Compensation Committee determines in its discretion.

As an example, assume the percentage attained based on each performance metric
is as shown below:
 
Percentage Weighting
x
Payout Percentage Attained
Percentage Target Shares Earned
ROIC
__%
x
___%
= __%
Corporate Revenue Growth
__%
x
___%
= __%
Adjusted Earnings per Share Growth
__%
x
___%
= __%



__% + __% + __% = __%.
6.
Dividend Equivalents: The Performance Shares under Component I do not accrue
dividend equivalents during the Performance Period, except if a Change in
Control occurs during the Performance Period, in which case, they accrue
dividend equivalents beginning on the date of the Change in Control. Beginning
on the earlier of (a) the first day following the end of the Performance Period,
or (b) the date of the Change in Control, the Performance Shares shall accrue
dividend equivalents. The dividend equivalents shall be paid to the Participant
in cash or shares of Stock, as determined by the authorized officers as
designated by the Committee, within thirty (30) days following the end of each
calendar quarter. The dividend equivalents paid for such calendar quarter will
be equal to the dividend per Share (if any) declared by the Company during such
calendar quarter, multiplied by the number of Performance Shares held by the
Participant. If dividend equivalents for a calendar quarter are paid in shares
of Stock, the number of shares of Stock will be equal to the dividend
equivalents for the calendar quarter, divided by the Fair Market Value per share
of stock as of the date the dividend is payable as declared by the Company.
After the Performance Shares have been settled or forfeited, no further dividend
equivalents shall accrue.

7.
Vesting and Payment of the Performance Shares: One hundred percent (100%) of the
earned Performance Shares under Component I will vest on the earliest of the
dates specified below and will be paid when specified below (with the vesting
date listed first in each Subsection, followed by payment date):

(a)
December 31, 20__ provided the Participant has continued in the employment of
the Company, its Affiliates, or its Subsidiaries through such date, in which
case the Performance Shares will be paid on December 31, 20__;

(b)
On the date the Participant incurs a “Separation from Service” (within the
meaning of Code Section 409A), if that occurs on or after July 1, 20__ and
before December 31, 20__ due to death, “Retirement” or “Disability” (as defined
in the Plan) (but in the case of Disability determined without regard to the
length of any elimination period under the long term disability benefits plan),
in which case the number of Performance Shares earned during Performance Period
will be prorated based upon the ratio that the number of calendar months served
during the Component I Performance Period (full credit given for partial months)
bears to 12 months and will be paid upon the later of 20__, by February 28,
20__, or within thirty (30) days following the date of the Participant’s
Separation from Service provided, however, if the Participant is a “Specified
Employee” within the meaning of Code Section 409A, the Performance Shares will
be paid six (6) months following such Separation from Service to the extent
required to comply with Code Section 409A (but not before 20__, by February 28,
20__ or later than December 31, 20__ to the extent permissible under Code
Section 409A);

(c)
On the date of a “Change in Control” (as defined in Section 15 of “Provisions
Applicable to all Performance Shares”), if that occurs on or after January 1,
2019 and before December 31, ____, with respect to which Neenah, Inc. is not the
surviving entity, provided the Participant has continued in the employment of
the Company, its Affiliates, or its Subsidiaries through such occurrence;
provided, however, that if the Change in Control occurs on or after January 1,
2019 and before December 31, ____, the Participant shall be deemed to earn 75%
of the Target Performance Shares. The Performance Shares will be paid within
thirty (30) days following the Change in Control; or

(d)
On the date the Participant incurs a Separation from Service if a Change in
Control occurs on or after January 1, 20__ and before December 31, 20__, with
respect to which Neenah, Inc. is the surviving entity, and within two years
after the date of the Change in Control and before December 31, 20__, the
Participant incurs a Separation from Service as a result of the Participant’s
employment being terminated by the Company, its Affiliates, and/or Subsidiaries
other than for Cause, or being terminated by the Participant for Good Reason;
provided, however, that if the Change in Control occurs on or after January 1,
20__ and before December 31, 20__, the Participant shall be deemed to earn 75%
of the Target Performance Shares. For the purposes of this Agreement, the terms
“Cause” and “Good Reason” shall have the same meaning as provided in the
Executive Severance Plan. The Performance Shares shall be paid within thirty
(30) days following Separation from Service, but not later than December 31,
20__; provided, however, that in the case of a Participant who is a Specified
Employee, the Performance Shares will be paid six (6) months following
Separation from Service to the extent required to comply with Code Section 409A,
but not later than December 31, 20__ to the extent permissible under Code
Section 409A.

Component II: Relative TSR Component of Award
1.
Performance Period: The Performance Period for Component II commences on
January 1, 20__ and ends on December 31, 20__.

2.
Performance Measure: Relative Total Shareholder Return (“Relative TSR”) is
defined as the Company’s Total Shareholder Return (“TSR”) relative to the TSR of
the companies in the Russell 2000 Value Index.

“TSR” is expressed as a percentage and calculated as follows:
(December 20__ average closing stock price + dividends paid and reinvested
during the Performance Period - December 20__ average closing stock price)

--------------------------------------------------------------------------------

December 20__ average closing stock price
The TSR for companies (including the Company) in the Russell 2000 Value Index
will be ranked from highest to lowest and Relative TSR will be measured based on
the Company’s TSR ranking within each quartile of the companies in the Russell
2000 Value Index.
3.
Percentage Weighting for Relative TSR: The Relative TSR percentage weighting is
__% and will apply for determining the number of Performance Shares earned under
Component II.

4.
Percentage Attained based on Relative TSR: The payout percentage attained based
on Relative TSR, which will be used for purposes of determining the number of
Performance Shares earned under Component II, is as follows:

 
Performance Metric Weighting
Threshold
Target
High
Payout Percentage Attained
 
___%
____%
___%
Relative TSR
___%
3rd Quartile Russell 2000 Value Index
2nd Quartile Russell 2000 Value Index
1st Quartile Russell 2000 Value Index



Straight line extrapolation of the payout percentage attained will be calculated
for results between Threshold and Target (i.e., over the 25th percentile up to
the 50th percentile), and between Target and Maximum (i.e., over the 50th
percentile up to the 75th percentile). Below Threshold, the payout percentage
attained is 0%. For Maximum or above, the payout percentage attained is ___%.
Notwithstanding the foregoing, the Compensation Committee retains discretion to
adjust an award (increase or reduce) under this Agreement based on its
assessment of the Company’s performance with respect to strategic initiatives.
5.
Number of Performance Shares Earned: The number of Performance Shares earned
based on Relative TSR performance is determined as follows:

(a)
Step 1: multiply ___% (i.e., the percentage weighting for Relative TSR) by the
payout percentage attained based on Relative TSR to arrive at the percentage of
Target Performance Shares earned based on Relative TSR;

(b)
Step 2: multiply the percentage of Target Performance Shares earned based on
Relative TSR by the total number of Target Performance Shares; and

(c)
Step 3: increase or reduce the award calculated in Step 3 by the percentage that
the Compensation Committee determines in its discretion.

As an example, assume the Relative TSR payout percentage below is attained:
 
Percentage Weighting
x
Payout Percentage Attained
Percentage Target Shares Earned
Relative TSR
___%
x
___%
= ___%



Therefore, the number of Performance Shares earned based on Relative TSR is ___%
of the number of Target Performance Shares.
6.
Dividend Equivalents: The Performance Shares actually earned under Component II
accrue dividend equivalents during the Performance Period. The dividend
equivalents shall be paid to the Participant in cash or shares of Stock, as
determined by the authorized officers as designated by the Committee. The
dividend equivalents will be equal to the dividend per Share (if any) declared
by the Company during the Performance Period, multiplied by the number of
Performance Shares held by the Participant. If dividend equivalents are paid in
shares of Stock, the number of shares of Stock will be equal to the dividend
equivalents for each given date during the Performance Period, divided by the
Fair Market Value per share of Stock as of the date the dividend is payable as
declared by the Company. The dividend equivalents will be paid on the same date
as the Award is paid pursuant to Section 7 of Component II. After the
Performance Shares have been settled or forfeited, no further dividend
equivalents shall accrue.

7.
Vesting and Payment of the Performance Shares: One hundred percent (100%) of the
earned Performance Shares under Component II will vest on the earliest of the
dates specified below and will be paid when specified below (with the vesting
date listed first in each Subsection, followed by payment date):

(a)
December 31, 20__, provided the Participant has continued in the employment of
the Company, its Affiliates, or its Subsidiaries through such date, in which
case the Performance Shares will be paid in 20__ by February 28, 20__;

(b)
On the date the Participant incurs a Separation from Service that occurs on or
after July 1, 20__and before December 31, 20__due to death, Retirement or
Disability (but in the case of Disability determined without regard to the
length of any elimination period under the long term disability benefits plan),
in which case the number of Performance Shares earned during the Performance
Period will be prorated based upon the ratio that the number of calendar months
served during the Component II Performance Period (full credit given for partial
months) bears to 12 months (provided such ratio shall not exceed 100%) and will
be paid in 20__by February 28, 20__, provided, however, if the Participant is a
Specified Employee within the meaning of Code Section 409A, the Performance
Shares will be paid six (6) months following such Separation from Service to the
extent required to comply with Code Section 409A;

(c)
On the date of a Change in Control with respect to which Neenah, Inc. is not the
surviving entity, provided the Participant has continued in the employment of
the Company, its Affiliates, or its Subsidiaries through such occurrence;
provided, however, that the Participant shall be deemed to earn 25% of the
Target Performance Shares. The Performance Shares will be paid within thirty
(30) days following the Change in Control; or

(d)
On the date the Participant incurs a Separation from Service if a Change in
Control occurs with respect to which Neenah, Inc. is the surviving entity, and
within two years after the date of the Change in Control and before December 31,
20__, the Participant incurs a Separation from Service as a result of the
Participant’s employment being terminated by the Company, its Affiliates, and/or
Subsidiaries other than for Cause, or by the Participant for Good Reason;
provided, however, that the Participant shall be deemed to earn __% of the
Target Performance Shares. The Performance Shares will be paid within thirty
(30) days following Separation from Service; provided, however, that in the case
of a Participant who is a Specified Employee, the Performance Shares will be
paid six (6) months following Separation from Service to the extent required to
comply with Code Section 409A, but not later than February 28, 20__ to the
extent permissible under Code Section 409A.

Provisions Applicable to all Performance Shares
1.
Settlement of Award: The Company shall issue to the Participant one share of
Stock (as defined in the Plan) for each Performance Share earned by the
Participant that becomes vested in accordance with the provisions of Section 7
of Component I or Section 7 of Component II. Notwithstanding the forgoing or any
other provision hereof, the Committee reserves the sole and unfettered
discretion to reduce the number of shares of Stock that would otherwise be
issuable pursuant to this Agreement. Any fractional share of Stock payable to
the Participant in accordance with this Section shall be rounded up to the
nearest whole share of Stock. Notwithstanding the foregoing, pursuant to Section
4.4 or Article 18 of the Plan, the Company may adjust the number or kind of
shares or substitute cash.

2.
Termination of Employment for Other Reasons: In the event that the Participant’s
employment with the Company terminates before December 31, 20__, then except as
set forth in Section 7 of Component I or Section 7 of Component II, this Award
and all Performance Shares hereunder shall be forfeited and no payment shall be
made to the Participant.

3.
Nontransferability: Performance Shares awarded pursuant to this Agreement may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated (“Transfer”), other than by will or by the laws of descent and
distribution. If any Transfer, whether voluntary or involuntary, of Performance
Shares is made, or if any attachment, execution, garnishment, or lien shall be
issued against or placed upon the Performance Shares, the Participant’s right to
such Performance Shares shall be immediately forfeited to the Company, and this
Agreement shall lapse.

4.
Requirements of Law: The granting of Performance Shares under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

5.
Inability to Obtain Authorization: The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance of any
shares of Stock hereunder, shall relieve the Company of any liability with
respect to the failure to issue such shares of Stock as to which such requisite
authority shall not have been obtained.

6.
Tax Withholding: The Company will have the power and the right to deduct or
withhold, or require the Participant or the Participant’s beneficiary to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Agreement.

7.
Stock Withholding: With respect to withholding required upon any taxable event
arising as a result of Performance Shares granted hereunder, the Company, unless
notified otherwise by the Participant in writing within thirty (30) days prior
to the taxable event, will have the right to satisfy the tax withholding
requirement by withholding shares of Stock having a Fair Market Value equal to
the total statutory tax required to be withheld on the transaction. The
Participant agrees to pay to the Company, its Affiliates, and/or its
Subsidiaries any amount of tax that the Company, its Affiliates, and/or its
Subsidiaries may be required to withhold as a result of the Participant’s
participation in the Plan that are not satisfied by the means previously
described.

8.
Administration: This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which will be binding upon the Participant.

9.
Continuation of Employment: This Agreement will not confer upon the Participant
any right to continuation of employment by the Company, its Affiliates, and/or
its Subsidiaries, nor will this Agreement interfere in any way with the
Company’s, its Affiliates’, and/or its Subsidiaries’ right to terminate the
Participant’s employment at any time.

10.
Amendment to the Plan: The Plan is discretionary in nature and the Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may adversely affect the
Participant’s rights under this Agreement, without the Participant’s written
approval.

11.
Amendment to This Agreement: The Committee may terminate, amend, or modify this
Agreement. No such termination, amendment, or modification of the Agreement may
adversely affect the Participant’s rights under this Agreement, without the
Participant’s written approval.

12.
Successor: All obligations of the Company under the Plan and this Agreement,
with respect to the Performance Shares, will be binding on any legal successor
to or assigns of the Company.

13.
Severability: The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

14.
Applicable Laws and Consent to Jurisdiction: The validity, construction,
interpretation, and enforceability of this Agreement will be determined and
governed by the laws of the state of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation will be conducted in the federal or
state courts of the state of Georgia.

15.
Definition of Change in Control: “Change in Control” means the occurrence of a
“change in the ownership of the Company,” a “change in the effective control of
the Company,” or a “change in the ownership of a substantial portion of the
Company’s assets” (as such terms are defined below).

(a)
A “change in ownership of the Company” shall occur on the date that any one
person, or more than one person acting as a “Group” (as defined below), acquires
ownership of stock of the Company that, together with stock held by such person
or Group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company; provided, however,
that, if any one person or more than one person acting as a Group, is considered
to own more than 50% of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Company. In
addition, the following shall not constitute a change in ownership of the
Company: (i) any acquisition by any one person, or more than one person acting
as a Group, who on December 1, 2004 is the “beneficial owner” (within the
meaning of Rule 13d-3 of the Rules and Regulations under the Securities Exchange
Act of 1934, as amended) (a “Beneficial Owner”) of thirty percent (30%) or more
of the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”), (ii) any acquisition directly from the
Company, including without limitation, a public offering of securities, (iii)
any acquisition by the Company, (iv) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
Affiliates, or (v) any transaction described in Subsection (d) below.

(b)
A “change in the effective control of the Company” occurs on the date that:

(i)
Any one person, or more than one person acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Company; provided, however, if any one person, or more than one
person acting as a group, is considered to own thirty-five percent (35%) or more
of the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the effective control of the Company. Notwithstanding the foregoing,
the following shall not constitute a change in the effective control of the
Company: (A) any acquisition by any one person, or more than one person acting
as a Group, who on December 1, 2004 is the Beneficial Owner of thirty percent
(30%) or more of the Outstanding Company Voting Securities, (B) any acquisition
directly from the Company, including without limitation, a public offering of
securities, (C) any acquisition by the Company, (iv) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Affiliates, or (D) any transaction described in Subsection (d)
below; or

(ii)
A majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; provided,
however, that this Paragraph (ii) shall apply only to the Company if no other
corporation is a majority shareholder of the Company.

(c)
A “change in the ownership of a substantial portion of the Company’s assets”
occurs on the date that any one person, or more than one person acting as a
Group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total “Gross Fair Market Value” (as defined below) equal to
or more than 90% of the total Gross Fair Market Value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided,
however, that, a transfer of assets by the Company is not treated as a change in
the ownership of such assets if the assets are transferred to:

(i)
a shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

(ii)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(iii)
a person, or more than one person acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company;

(iv)
an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in Paragraph (iii) hereof); or

(v)
a Successor Entity pursuant to a transaction described in Subsection (d) below.

(d)
Consummation of a reorganization, merger, or consolidation to which the Company
is a party, or a sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”) shall not constitute a change
in ownership of the Company, a change in the effective control of the Company,
or a change in the ownership of a substantial portion of the Company’s assets,
if following such Business Combination: (i) all or substantially all the
individuals or entities who were the Beneficial Owners of Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than sixty percent (60%) of the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of the members of the board of directors of the company resulting from
the Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (the
“Successor Entity”) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Voting
Securities; (ii) no person or Group (excluding any Successor Entity or any
employee benefit plan, or related trust, of the Company or such Successor
Entity) beneficially owns, directly or indirectly, thirty percent (30%) or more
of the combined voting power of the then outstanding voting securities of the
Successor Entity, except to the extent that such ownership existed prior to the
Business Combination; and (iii) at least a majority of the members of the board
of directors of the Successor Entity were members of the incumbent Board
(including members of the Board whose appointment or election is endorsed by a
majority of the Board prior to the date of the appointment or election) at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination.

(e)
For purposes of the definition of Change in Control:

(i)
“Group” means persons acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase, or acquisition of stock of the
Company or assets of the Company, or a similar business transaction with the
Company (the “Transaction”); provided, however, that with respect to any person
who owns stock of both the Company and the other corporation in a Transaction,
such person will only be treated as acting as a group with respect to his or her
interest in the other corporation prior to the Transaction;

(ii)
“Gross Fair Market Value” means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets; and

(iii)
Notwithstanding any other provision hereof, stock ownership shall be determined
under Code Section 409A, and no Change in Control shall be deemed to have
occurred hereunder unless such event constitutes a change in the ownership or
effective control of the Company or in a substantial portion of the assets of
the Company under Code Section 409A.

16.
“Retirement” means voluntary resignation of employment by a Participant, who is
also an employee of the Company or an Affiliate (as defined in the Plan),after
(i) the later of attaining age sixty-five (65) or the fifth anniversary of the
Participant’s date of hire, or (ii) attaining age fifty-five (55) with at least
five (5) Years of Vesting Service; provided, however, that if a Participant is a
participant under the Company’s Pension Plan or Retirement Contribution Plan,
“Retirement” shall mean satisfying the requirements for “retirement” or “early
retirement” as defined in the applicable plan. For purposes of the definition of
“Retirement,” “Years of Vesting Service” shall be determined in the same manner
as years of vesting service are determined pursuant to the Company’s Pension
Plan or Retirement Contribution Plan, whichever is applicable to the
Participant; however, if such plan is subsequently terminated, the “Committee”
(as defined in the Plan) shall determine the meaning of such term in its sole
discretion.

17.
Compensation Recovery Policy: The Board has adopted this compensation recovery
policy (the “Clawback Policy”) for “named executive officers,” other senior
officers and participants (each hereinafter referred to individually as an
“Executive” and collectively as “Executives”) in the Company’s Management
Incentive Plan (“MIP”) and the Company’s Long-term Compensation Plan (“LTCP”),
and the Performance Shares granted under this Agreement shall be deemed to be
components of the MIP and/or the LTCP. Under the Clawback Policy, the Board may,
to the extent permitted by governing law, require reimbursement of any MIP bonus
or LTCP stock grants paid to an individual Executive, a group of Executives or
all Executives if:  (i) the payment was predicated upon the achievement of
certain financial results that were subsequently the subject of a material
restatement, (ii) the Board reasonably determines that the Executive engaged in
conduct that caused or partially caused the need for the restatement or that the
restatement is of such a nature as to warrant seeking recovery of compensation
from all or some larger group of Executives, and (iii) a lower payment would
have been made to the Executive (or group of Executives) based upon the restated
financial results.  In each such instance, the Board may seek to recover the
relevant overpayment amount of the MIP bonus or LTCP grant for the period at
issue.  In applying the Clawback Policy, the Board will have sole discretion in
determining whether an Executive’s conduct has or has not met any particular
standard of conduct under law or Company policy and whether the compensation
recovery should apply to an individual Executive or a larger group of Executives
and the extent of the amount of recovery sought.  Further, following a
restatement of the Company’s financial statements, the Company will recover any
compensation received by (a) the Chief Executive Officer and Chief Financial
Officer that is required to be recovered by Section 304 of the Sarbanes-Oxley
Act of 2002 (Section 304 of the Sarbanes-Oxley Act of 2002 requires the Chief
Executive Officer and Chief Financial Officer of a company to disgorge their
bonuses and other incentive compensation where (i) the company must prepare an
accounting restatement due to material noncompliance with any financial
reporting requirement under the securities laws and (ii) the noncompliance
results from misconduct), or (b) an executive officer, to the extent required
under Section 954 of the Dodd-Frank Wall Street Reform Act and Consumer
Protection Act.

18.
The Plan Governs; Capitalized Terms: The Plan provides a complete description of
the terms and conditions governing the Performance Shares. If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
Plan’s terms will completely supersede and replace the conflicting terms of this
Agreement. All capitalized terms will have the meanings ascribed to them in the
Plan, unless specifically defined otherwise herein.



1